Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macoviak et al. (US 2004/0138745) in view of Keränen (US 2009/0299471). Macoviak discloses a prolapse prevention device comprising a continuous wire-like structure (fig. 30) having a first end and a second end that opposes the first end (e.g., free terminal ends of the wire), the first end and the second end being disconnected from each other (fig. 30), wherein the continuous wire-like structure of the prolapse prevention device is substantially straight in the delivery configuration ([0047], noting that the device is collapsed to fit in a thin catheter, e.g., figs. 23-24, which is considered substantially straight as compared to the self-expanded configuration) and wherein the continuous wire-like structure of the prolapse prevention device in a deployed configuration includes a centering ring (see examiner-annotated reproduction of figure 30 below: .
. 
    PNG
    media_image1.png
    558
    509
    media_image1.png
    Greyscale

Macoviak does not expressly disclose that the wire-like structure is substantially straight from the first end to the second end in the delivery configuration.
Keränen discloses another device for treating a native heart valve. Like the prior art of Macoviak, Keränen discloses that the device comprises a continuous wire-like structure (e.g., 540) that forms a coil shape (fig. 14) once released from a delivery catheter (50). Keränen 
Regarding claim 2, the heart valve is a mitral heart valve and the first leaflet is a posterior leaflet of the mitral heart valve (fig. 30 of Macoviak; noting that the device is capable of being rotated such that the backstop contacts the posterior leaflet instead of the anterior leaflet).
Regarding claim 3, the prolapse prevention device is a unitary structure formed from a single piece of material (as understood in view of fig. 30 of Macoviak).
Regarding claim 4, the continuous wire-like structure is formed from a self-expanding material and is pre-set in the deployed configuration ([0047] of Macoviak). 
Regarding claim 8, Macoviak in view of Keränen discloses the invention substantially as stated above including that the centering ring lies in a first plane and the leaflet backstop lies within a second plane when the prolapse prevention is in the deployed configuration (at least when the native valve is open as understood in fig. 9 and 12, as compared to fig. 8 and 11), the second plane being at an angle from the first plane. Macoviak does not expressly disclose the exact angle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Macoviak to have provided an angle of between 15 and 75 degrees since it has been held that “where the only difference between 1 is between fifteen and sixty degrees, and in another embodiment, angle theta1 is between zero and twenty degrees” (see [0048] of US 2019/0290432 – instant application’s publication).
Regarding claim 21, Macoviak in view of Keränen discloses the invention substantially as stated above including that the centering ring lies in a first plane and the vertical support lies within a third plane when the prolapse prevention is in the deployed configuration, the third plane being at an angle from the first plane (as understood in view of fig. 30 and the spiraling nature of the wire). Macoviak does not expressly disclose the exact angle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Macoviak to have provided an angle of between 45 and 100 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984)).  In the instant case, the device of Macoviak would not operate differently with the vertical support lying within a plane angled between 45 and 100 degrees from the first plane in which the centering ring lies 2 is between forty-five and eighty degrees, and in another embodiment, angle theta2 is between eight and one hundred degrees” (see [0053] of US 2019/0290432 – instant application’s publication).. 

Allowable Subject Matter
Claims 5-7, 14-16, and 22 are allowed.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






KSH 9/10/2021
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771